NUMBER 13-18-00058-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

GORDON DEAN HALEY AND ANTON SCOTT
HALEY, INDEPENDENTLY AND AS
INDEPENDENT CO-EXECUTORS OF
THE ESTATE OF MARGARET L. HALEY,                                          Appellants,

                                           v.

BENEFICIAL FINANCIAL I INC., SUCCESSOR
BY MERGER TO BENEFICIAL TEXAS, INC.,                                         Appellee.

                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                                     ORDER
             Before Justices Benavides, Hinojosa, and Perkes
                            Order Per Curiam

      On September 13, 2019, appellants Anton Scott Haley and Gordon Dean Haley

filed notices of bankruptcy in this appeal. According to the notices, appellants filed

bankruptcy petitions on August 5, 2019, and August 6, 2019, respectively, in the United

States Bankruptcy Court for the Southern District of Texas, Corpus Christi Division.
       Upon the filing of a bankruptcy petition, an automatic stay becomes effective which

prohibits the commencement or continuation of any judicial action or proceeding against

the debtor and any property within the debtor's bankruptcy estate. See 11 U.S.C.A.

§ 362(a). Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, this appeal

is suspended. See TEX. R. APP. P. 8.2.

       Accordingly, this appeal is ABATED until further order of this Court.                Any

documents filed subsequent to the bankruptcy petition will remain pending until the appeal

is reinstated. The parties are directed to take such action as is appropriate to advise the

Court of any change in the status of the bankruptcy proceeding which would affect the

status of this appeal, including but not limited to, the filing of a motion to reinstate pursuant

to Texas Rule of Appellate Procedure 8.3. See id. 8.3.



                                                                   PER CURIAM


Delivered and filed the
24th day of September, 2019.




                                               2